                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 DIORIAN SMITH,

          Plaintiff,                                                       ORDER
    v.
                                                                   Case No. 20-cv-97-wmc
 MICHAEL HAURE,

          Defendant.




         Plaintiff Diorian Smith, an inmate in the custody of the Dane County Jail in Madison

Wisconsin, was assessed $8.00 as an initial partial filing fee this case. Plaintiff has filed letter

stating that he doesn’t have the funds to pay the initial partial payment. Plaintiff has also

submitted a recent inmate account statement. It appears that plaintiff presently has no means

with which to pay the make the initial partial appeal payment. Under these circumstances, the

court will grant plaintiff’s motion to waive the initial partial filing fee. Plaintiff is advised that

the full $350 filing fee for each case remains plaintiff’s obligation. See 28 U.S.C. § 1915A.

                                              ORDER

         IT IS ORDERED that the motions filed by plaintiff Diorian Smith to waive the initial

partial filing fee is GRANTED.

                 Entered this 14th day of April, 2020.

                                       BY THE COURT:


                                       /s/
                                       PETER OPPENEER
                                       Magistrate Judge
